DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 4 September 2019.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9,15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuzzi (US 2015/0026068 A1).
Per claim 1, Nuzzi discloses an authentication control device (e.g., authentication device 503 as shown in Fig. 5; paragraph [0051]) comprising: 
at least one memory storing instructions (e.g., memory 706 as shown in Fig. 7; paragraph [0062]); and 
at least one processor configured to execute the instructions (e.g., processing component 704 as shown in Fig. 7; paragraph [0063]) to: 
receive an input associated with at least one position among a plurality of positions that are included in an authentication image causing a viewer to perceive depth and are at different apparent depths (e.g., block 106 as shown in Fig. 1; paragraph [0039], “ … In another embodiment, in response to receiving the challenge-response authentication at block 104 of the method 100, the user uses the user device 202 to select a portion of the image in the challenge-response authentication that includes the image object that is in focus, which results in an authentication response that includes the selection of the portion of the image being sent over the network to the authentication device.  “; See claim 3; Examiner’s Note: Nuzzi teaches using depth information to change the focus of the testing image between the first image object and the second image object.); and 
determine, based on the input, whether or not the input is made by a human (e.g., block 108 as shown in Fig. 1; paragraph [0010]; paragraph [0011], “As a result, a challenge-response authentication is provided that provides substantial difficulties for autonomous programs running on computers making access attempts, but is relatively easy for a human user making the access attempt.  “; paragraph [0027]; paragraph [0040]; Examiner’s Note: Nuzzi teaches using depth information to change the focus of images over time. A human can easily recognize changes in focus that a computer is likely to fail.). 
Per claim 2, Nuzzi discloses the authentication control device according to claim 1, wherein the at least one processor is further configured to determine whether or not an apparent depth indicated by the input is a designated depth, thereby 
determining whether or not the input is made by a human (paragraph [0009]; paragraph [0011],” As a result, a challenge-response authentication is provided that 
provides substantial difficulties for autonomous programs running on computers 
making access attempts, but is relatively easy for a human user making the 
access attempt. “ ; paragraph [0027], “…The challenge-response 
authentication is provided to prevent access to the website, application, 
and/or other network service by autonomous programs on a computer (e.g., 
"bots".) …  “; paragraph [0040]; paragraph [0045], “… The authentication device may then compare that information to the authentication response to determine whether the selection of the portion of the image 208 in the authentication response indicates the image object that was in focus when the authentication response was sent.  “; paragraph [0050]; Examiner’s Note:  Nuzzi teaches a challenge-response authentication test determining whether or not the input is made by a human by using depth information to change the focus of images over time.). 
Per claim 8, Nuzzi discloses an authentication control (Abstract) method comprising:
receiving an input associated with at least one position among a plurality of positions that are included in an authentication image causing a viewer to perceive depth and are at different apparent depths (e.g., block 106 as shown in Fig. 1; paragraph [0039], “ … In another embodiment, in response to receiving the challenge-response authentication at block 104 of the method 100, the user uses the user device 202 to select a portion of the image in the challenge-response authentication that includes the image object that is in focus, which results in an authentication response that includes the selection of the portion of the image being sent over the network to the authentication device.  “; See claim 3; Examiner’s Note: Nuzzi teaches using depth information to change the focus 
determining, based on the input, whether or not the input is made by a human (e.g., block 108 as shown in Fig. 1; paragraph [0010]; paragraph [0011], “As a result, a challenge-response authentication is provided that provides substantial difficulties for autonomous programs running on computers making access attempts, but is relatively easy for a human user making the access attempt.  “; paragraph [0027]; paragraph [0040]; Examiner’s Note: Nuzzi teaches using depth information to change the focus of images over time. A human can easily recognize changes in focus that a computer is likely to fail.). 
Per claim 9, Nuzzi discloses the authentication control method according to claim 8, wherein the determining includes determining whether or not an apparent depth indicated by the input is a designated depth, thereby determining whether or not the input is made by a human (paragraph [0009]; paragraph [0011],” As a result, a challenge-response authentication is provided that provides substantial difficulties for autonomous programs running on computers making access attempts, but is relatively easy for a human user making the access attempt. “ ; paragraph [0027], “…The challenge-response authentication is provided to prevent access to the website, application, and/or other network service by autonomous programs on a computer (e.g., 
"bots".) …  “; paragraph [0040]; paragraph [0045], “… The authentication device may then compare that information to the authentication response to determine whether the selection of the portion of the image 208 in the authentication response indicates the image object that was in focus when the authentication response was sent.  “; Examiner’s Note:  Nuzzi teaches a challenge-response authentication test determining whether or not the input is made by a human by using depth information to change the focus of images over time.). 
Per claim 15, Nuzzi discloses an authentication method comprising: 
displaying an authentication image causing a viewer to perceive depth (Abstract; paragraph [0009]);  
receiving an input associated with at least one position among a plurality of positions that are included in the authentication image and that are at different depths(e.g., block 106 as shown in Fig. 1; paragraph [0039], “ … In another embodiment, in response to receiving the challenge-response authentication at block 104 of the method 100, the user uses the user device 202 to select a portion of the image in the challenge-response authentication that includes the image object that is in focus, which results in an authentication response that includes the selection of the portion of the image being sent over the network to the authentication device.  “; See claim 3; Examiner’s Note: Nuzzi teaches using depth information to change the focus of the testing image between the first image object and the second image object.); and 
determining, based on the input, whether or not the input is made by a human (e.g., block 108 as shown in Fig. 1; paragraph [0010]; paragraph [0011], “As a result, a challenge-response authentication is provided that provides substantial difficulties for autonomous programs running on computers making access attempts, but is relatively easy for a human user making the access attempt.  “; paragraph [0027]; paragraph [0040]; Examiner’s Note: Nuzzi teaches using depth 
Per claim 16, Nuzzi discloses an authentication method according to claim 15, wherein the determining includes determining whether or not an apparent depth indicated by the input is a designated depth, thereby determining whether or not the input is made by a human (paragraph [0009]; paragraph [0011],” As a result, a challenge-response authentication is provided that provides substantial difficulties for autonomous programs running on computers making access attempts, but is relatively easy for a human user making the access attempt. “ ; paragraph [0027], “…The challenge-response authentication is provided to prevent access to the website, application, and/or other network service by autonomous programs on a computer (e.g., "bots".) …  “; paragraph [0040]; paragraph [0045], “… The authentication device may then compare that information to the authentication response to determine whether the selection of the portion of the image 208 in the authentication response indicates the image object that was in focus when the authentication response was sent.  “; paragraph [0050]; Examiner’s Note:  Nuzzi teaches a challenge-response authentication test determining whether or not the input is made by a human by using depth information to change the focus of images over time.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nuzzi (US 2015/0026068 A1) in view of Kagitani et al. (Hereinafter, Kagitani, US 2009/0232351 A1).
Per claim 3, Nuzzi discloses the authentication control device according to claim 1, but does not expressly disclose wherein the at least one processor is further configured to: 
generate, based on a base image causing a viewer to perceive depth and on a plurality of characters, the authentication image which displays, on each of the plurality of positions, one of the plurality of characters;
receive the input indicating a character representing one of the at least one position; and 
determine whether or not the character indicated by the input represents a designated position among the plurality of positions. 
Kagitani discloses wherein the at least one processor is further configured to: 
generate, based on a base image causing a viewer to perceive depth and on a plurality of characters, the authentication image which displays, on each of the plurality of positions, one of the plurality of characters (e.g., Step S2 as shown in Fig. 3; Abstract; paragraphs [0013-0015]; paragraph [0176], “… The two authentication-use information items correspond to second texture patterns forming different images from those of the background regions, i.e., the second texture patterns form images of the same characters and/or symbols disposed at different positions. “; paragraph [0179], “This technology utilizes the fact that the visual information processing system of a human being perceives the depth of vision, by detecting a binocular corresponding point of the two random dot stereogram images, and detecting a so-called binocular parallax, which is the parallax of the character regions of "A", i.e. the regions of the characters and/or symbols disposed at different positions on the background region. “; See claim 9 of Kagitani.);
receive the input indicating a character representing one of the at least one position (e.g., Step S3 as shown in Fig. 3; paragraph [0116], “In step S3, the client device 100 sends test result information to the server device 200 (step S3). The user reads the characters and/or symbols in the authentication-use image presented at step S2, and inputs, with the input unit 110, information expressing the test result, i.e., the read characters and/or symbols. The test result information input with the input unit 110 is transmitted to the server device 200.
determine whether or not the character indicated by the input represents a designated position among the plurality of positions (e.g., Step S4 as shown in Fig. 3; paragraph [0117], “In step S4, the server device 200 determines whether the test result information received at step S3 is correct (step S4). The authentication unit 210 makes the determination (authentication) by comparing the test result information received at step S3 with the characters and/or the symbols in the authentication-use image presented at step S2, to determine whether they are the same. When it is determined that the information is correct (Yes in step S4), the process proceeds to step S5. When it is determined that the information is incorrect (No in step S4), the process returns to step S2.”). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the authentication method and device of Kagitani in the focus-based challenge-response authentication of Nuzzi for reinforcing security by making it difficult for a "bot", which has a function of recognizing characters in an image, to make a nuisance as suggested by Kagitani (See paragraph [0017]).
Per claim 4, Nuzzi and Kagitani disclose the authentication control device according to claim 3, wherein the at least one processor is further configured to determine sizes of the plurality of characters displayed at the plurality of positions (Kagitani, paragraph [0188]). 
Per claim 5
Per claim 6, Nuzzi disclose the authentication control device according to claim 1 but does not expressly disclose wherein the at least one processor is further configured to generate the authentication image in which a designated character and a dummy character are displayed at positions in the plurality of positions. 
Kagitani discloses wherein the at least one processor is further configured to generate the authentication image in which a designated character and a dummy character are displayed at positions in the plurality of positions (Kagitani, paragraphs [0235-0236]; paragraph [0240]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the authentication method and device of Kagitani in the focus-based challenge-response authentication of Nuzzi for reinforcing security by making it difficult for a "bot", which has a function of recognizing characters in an image, to make a nuisance as suggested by Kagitani (See paragraph [0017]).
Per claim 7, Nuzzi and Kagitani disclose the authentication control device according to claim 6, wherein the at least one processor is further configured to generate the authentication image based on one of a plurality of base images (Nuzzi, Abstract; Figs. 2a-2c; paragraph [0029]; Examiner’s Note: Nuzzi discloses producing an image that allows the displacement of image parts that are not in focus to be analyzed 
such that depth information can be extracted), and a position at which the designated character is displayed, among the plurality of positions, is predetermined for each of the plurality of base images (Nuzzi, paragraph [0030]). 
Per claim 10, Nuzzi discloses the authentication control method according to claim 8, but does not expressly disclose the method as further comprising generating, 
Kagitani discloses generating, based on a base image causing a viewer to perceive depth and on a plurality of characters, the authentication image which displays, on each of the plurality of positions, one of the plurality of characters (e.g., Step S2 as shown in Fig. 3; Abstract; paragraphs [0013-0015]; paragraph [0176], “… The two authentication-use information items correspond to second texture patterns forming different images from those of the background regions, i.e., the second texture patterns form images of the same characters and/or symbols disposed at different positions. “; paragraph [0179], “This technology utilizes the fact that the visual information processing system of a human being perceives the depth of vision, by detecting a binocular corresponding point of the two random dot stereogram images, and detecting a so-called binocular parallax, which is the parallax of the character regions of "A", i.e. the regions of the characters and/or symbols disposed at different positions on the background region. “; See claim 9 of Kagitani.), wherein the receiving includes receiving the input indicating a character representing one of the at least one position (e.g., Step S3 as shown in Fig. 3; paragraph [0116], “In step S3, the client device 100 sends test result information to the server device 200 (step S3). The user reads the characters and/or symbols in the authentication-use image presented at step S2, and inputs, with the input unit 110, information expressing the test result, i.e., the read characters and/or symbols. The test result information input with the input unit 110 is transmitted to the server device 200.”), and wherein the determining includes determining whether or not the character indicated by the input represents a designated position among the plurality of positions (e.g., Step S4 as shown in Fig. 3; paragraph [0117], “In step S4, the server device 200 determines whether the test result information received at step S3 is correct (step S4). The authentication unit 210 makes the determination (authentication) by comparing the test result information received at step S3 with the characters and/or the symbols in the authentication-use image presented at step S2, to determine whether they are the same. When it is determined that the information is correct (Yes in step S4), the process proceeds to step S5. When it is determined that the information is incorrect (No in step S4), the process returns to step S2.”). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the authentication method and device of Kagitani in the focus-based challenge-response authentication of Nuzzi for reinforcing security by making it difficult for a "bot", which has a function of recognizing characters in an image, to make a nuisance as suggested by Kagitani (See paragraph [0017]).
Per claim 11, Nuzzi and Kagitani disclose the authentication control method according to claim 10, wherein the generating includes randomly determining sizes of the plurality of characters displayed at the plurality of positions (Kagitani, paragraph [0188]). 
Per claim 12, Nuzzi and Kagitani disclose the authentication control method according to claim 10, wherein the sizes of the plurality of characters displayed at the 
Per claim 13, Nuzzi and Kagitani disclose the authentication control method according to claim 10, wherein the generating includes generating the authentication image in which a designated character and a dummy character are displayed at positions in the plurality of positions (Kagitani, paragraphs [0235-0236]; paragraph [0240]).
Per claim 14, Nuzzi and Kagitani disclose the authentication control method according to claim 13, wherein the generating includes generating the authentication image based on one of a plurality of base images (Nuzzi, Abstract; Figs. 2a-2c; paragraph [0029]; Examiner’s Note: Nuzzi discloses producing an image that allows the displacement of image parts that are not in focus to be analyzed such that depth information can be extracted), and a position at which the designated character is displayed, among the plurality of positions, is predetermined for each of the plurality of base images (Nuzzi, paragraph [0030]). 
Per claim 17, Nuzzi discloses the authentication method according to claim 15, but does not expressly disclose the method as further comprising generating, based on a base image causing a viewer to perceive depth and on a plurality of characters, the authentication image which displays, on each of the plurality of positions, one of the plurality of characters, wherein the receiving includes receiving the input indicating a character representing one of the at least one position, and wherein the determination includes determining whether or not the character indicated by the input represents a 
designated position among the plurality of positions. 
Kagitani discloses generating, based on a base image causing a viewer to perceive depth and on a plurality of characters, the authentication image which displays, on each of the plurality of positions, one of the plurality of characters (e.g., Step S2 as shown in Fig. 3; Abstract; paragraphs [0013-0015]; paragraph [0176], “… The two authentication-use information items correspond to second texture patterns forming different images from those of the background regions, i.e., the second texture patterns form images of the same characters and/or symbols disposed at different positions. “; paragraph [0179], “This technology utilizes the fact that the visual information processing system of a human being perceives the depth of vision, by detecting a binocular corresponding point of the two random dot stereogram images, and detecting a so-called binocular parallax, which is the parallax of the character regions of "A", i.e. the regions of the characters and/or symbols disposed at different positions on the background region. “; See claim 9 of Kagitani.), wherein the receiving includes receiving the input indicating a character representing one of the at least one position (e.g., Step S3 as shown in Fig. 3; paragraph [0116], “In step S3, the client device 100 sends test result information to the server device 200 (step S3). The user reads the characters and/or symbols in the authentication-use image presented at step S2, and inputs, with the input unit 110, information expressing the test result, i.e., the read characters and/or symbols. The test result information input with the input unit 110 is transmitted to the server device 200.”), and wherein the determining includes determining whether or not the character indicated by the input represents a designated position among the plurality of positions (e.g., Step S4 as shown in Fig. 3; paragraph [0117], “In step S4, the server device 200 determines whether the test result information received at step S3 is correct (step S4). The authentication unit 210 makes the determination (authentication) by comparing the test result information received at step S3 with the characters and/or the symbols in the authentication-use image presented at step S2, to determine whether they are the same. When it is determined that the information is correct (Yes in step S4), the process proceeds to step S5. When it is determined that the information is incorrect (No in step S4), the process returns to step S2.”). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the authentication method and device of Kagitani in the focus-based challenge-response authentication of Nuzzi for reinforcing security by making it difficult for a "bot", which has a function of recognizing characters in an image, to make a nuisance as suggested by Kagitani (See paragraph [0017]).
Per claim 18, Nuzzi and Kagitani disclose the authentication method according to claim 17, wherein the generating includes randomly determining sizes of the plurality of characters displayed at the plurality of positions (Kagitani, paragraph [0188]). 
Per claim 19, Nuzzi and Kagitani disclose the authentication method according to claim 17, wherein the sizes of the plurality of characters displayed at the plurality of positions in the authentication image are not correlated with depths of the plurality of 
positions (Kagitani, paragraph [0188]).
Per claim 20, Nuzzi and Kagitani disclose the authentication method according to claim 17, wherein the generating includes generating the authentication image in which a designated character and a dummy character is displayed at positions in the plurality of positions (Kagitani, paragraphs [0235-0236]; paragraph [0240]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173


/TADESSE HAILU/Primary Examiner, Art Unit 2173